Exhibit 10.57
IDM PHARMA, INC.
2009 TRANSACTION BONUS PLAN
The Board of Directors of IDM Pharma, Inc., a Delaware corporation (the
“Company”), adopted resolutions at a meeting held on December 11, 2008,
approving payment of a cash bonus to certain non-executive employees and
executive officers as summarized below (the “Plan”).
1. Purpose of the Plan. The Company considers it essential to the operation of
the Company that certain of its employees be encouraged to remain employed by
the Company while the Company attempts to effect a sale of the Company or
substantially all of its assets. The Plan is meant to supplement and work in
conjunction with (and, except as provided herein, not to replace) the Company’s
other incentive programs, such as its option plans, severance arrangements and
other benefits plans, in order to achieve the foregoing purposes.
2. Terms of the Plan.

  A.   Upon the closing of a Change of Control of the Company (as defined below)
on or prior to June 30, 2009, a lump sum cash bonus payment less standard
deductions and withholding, will be payable to such specified employee,
including certain executive officers, as noted in the column in the table below
labeled “Transaction Bonus,” who are employees of the Company immediately prior
to the closing of such Change of Control. This cash payment would be in addition
to any payment to which the specified employee may be entitled under his
employment agreement or any other retention plan of the Company in connection
with a similar event.     B.   The term “Change of Control” under this Plan
shall mean the first occurrence of any of the following: (i) a merger or
consolidation of the Company after which the Company’s stockholders immediately
prior to the merger or consolidation do not have beneficial ownership of at
least 50% of the outstanding voting securities of the new or continuing entity
or its parent entity; (ii) a transaction to which the Company is a party and in
which a majority of the outstanding shares of the Company’s capital stock are
sold, exchanged or otherwise disposed of, after which the Company’s stockholders
immediately prior to such transaction do not have beneficial ownership of at
least 50% of the outstanding voting securities of the Company or of the entity
for which shares of the Company’s capital stock were exchanged; or (iii) a
transaction or series of related transactions in which the Company sells,
licenses or otherwise transfers for value all or substantially all of its
assets, in order to effect a sale of the Company’s business as a going concern,
to a single purchaser or group of associated purchasers. As defined herein, the
term Change of Control shall not include any transaction effected exclusively
for the purpose of changing the domicile of the Company.     C.   Employee
Bonuses

1.



--------------------------------------------------------------------------------



 



          Executive Officers   Transaction Bonus   Name   Dollars  
Timothy P. Walbert
  $ 300,000  
President and Chief Executive Officer
       
Robert J. De Vaere
  $ 225,000  
Senior Vice President, Finance & Administration and
Chief Financial Officer
       
Jeffrey W. Sherman
  $ 100,000  
Senior Vice President, Research & Development and
Chief Medical Officer
       
Timothy C. Melkus
  $ 75,000  
Senior Vice President, Business Development and
Operations
       
Non-Executive Officer Employee
  $ 35,000  
 
     
 
  $ 735,000  
 
     

2.